Citation Nr: 1329235	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-22 210	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky

THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease.


REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

Joseph Aquilina


INTRODUCTION

The Veteran had active military service from May 1984 to 
February 1990.

This matter is on appeal from a February 2010 Rating 
Decision by the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky. 

A review of the Veteran's online Virtual VA file indicates 
that there is no additional outstanding evidence.


FINDING OF FACT

The evidence of record does not show a relationship between 
the current lumbar spine disability and any injury or 
incident in service.


CONCLUSION OF LAW

The Veteran's lumbar spine disability was not incurred in or 
aggravated by active service and may not be so presumed. 38 
U.S.C.A. §§ 1131, 1112, 1116, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) 
(2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

Prior to the RO's adjudication of the claim, the Veteran was 
provided with a letter in March 2009 on the issue of 
entitlement to service connection for his low back 
disability that contained all of the notification required 
by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini. 

With regard to the duty of assistance, the VA obtained 
service treatment records, and pertinent post service VA 
medical records including a 2009 primary care consult. VA 
also associated the inclusion of private records.  The 
Veteran was afforded a VA Compensation and Benefits 
Examination in May 2013 and a VA spine examination in 
September 2011.  The examiners offered opinions as to their 
impressions and etiologies and stated they reviewed the 
Veteran's medical records.  Unless the Veteran challenges 
the adequacy of the examination or opinion, the Board may 
assume that the examination report and opinion are adequate 
and need not affirmatively establish the adequacy of the 
examination report or the competence of the examiner.  
Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 
2011). The Veteran has not contended that the examinations 
were inadequate nor has any prejudiced been alleged. In any 
case, for the reason set forth below in deciding the merits 
of this appeal, all of this issues relevant to the claim 
have been adequately addressed by the medical evidence of 
record.

Service Connection

The Veteran asserts that his current lumbar spine disability 
is related to injuries sustained in service. Specifically, 
the Veteran alleges that he injured his back as a result of 
the effect of parachute jumps.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Where a veteran served ninety days or more during a period 
of war or during peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
However, this method may be used only for the chronic 
disabilities noted in 38 C.F.R. § 3.309.  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board notes 
that to the extent the Veteran's diagnosed degenerative disc 
disease of the lumbar spine may be a manifestation of 
arthritis, this disability may be considered one of the 
chronic disorders listed in § 3.309. Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

With regard to lay evidence, the Veteran can attest to 
factual matters of which he has first-hand knowledge, such 
as experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). Lay assertions may serve to support a claim for 
service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Federal Circuit has clarified that 
lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Medical evidence is required to demonstrate a relationship 
between a present disability and the continuity of 
symptomatology if the condition, as is the case in the 
instant matter, is not one where a lay person's observations 
would be competent.  Clyburn v. West, 12 Vet. App. 296 
(1999). The Board may weigh such testimony and make a 
credibility determination as to whether the evidence 
supports a finding of service incurrence and (continuity of 
symptomatology) sufficient to establish service connection. 
See Barr v. Nicholson, 21. Vet. App. 303 (2007)
 
Factual Background and Analysis

The Veteran seeks service connection for degenerative disc 
disease of his lumbar spine for which he has a current 
diagnosis. The Veteran's DD-214 shows the receipt of a 
parachute badge and the record and the Veteran's statements 
support this as well. 

As reflected from his February 2011 Notice of Disagreement 
(NOD) and his August 2011 VA form 9, the Veteran contends 
that his military service is the cause of his current back 
disability. The Veteran noted that the lack of back problems 
in service was not accurate and contends he voiced numerous 
complaints to sick call. He contends airplane jumps would 
cause his lower back pain and "and that after that" his 
"legs  would almost be running on stilts as they would be 
numb shortly after" the "back pain started." The Veteran 
states that he had a particularly "bad jump" in August 2009 
statement in Support of the Claim and that he subsequently 
experienced back pain during morning runs and various other 
physical activity, but  that prior to this he had no back 
pain.  He further recollects that back pain was noted at his 
exit examination. 

The Veteran's Service Treatment Records (STR's) weigh 
against a finding of an in service injury for the back. 
While the Veteran's service record contain numerous 
instances for sick call visits, none of the visits relate to 
his back. Numerous hospitalizations for shin splits, stress 
fractures, lower extremity pain, knees and lower extremity 
physical therapy records are present. Reports feature 
numerous impressions of the veteran's status, including pain 
in his legs and recommendations of less activity and running 
at his own pace.  In another hospitalization the Veteran had 
a buttocks contusion from falling while dancing and it was 
again noted that the veteran had severe knee and shin pain. 
No treatment records for back pain are in the record. The 
record also contains instances, such as the Report of 
Medical History where the Veteran had the opportunity to 
self-report back related issues but the Veteran's treatment 
records make no such notation.  Consequently to the extent 
that the Veteran contends in service back injuries and back 
pain, the objective evidence does not support such a 
contention.

A March 2005 private MRI is the first instance of mention 
for problems related to the lumbar spine; bulging at the L3-
4 and L4-5 was evident.  No medical opinion as to causes of 
the bulges was included. Additional visits to the same 
provider show disc bulging in the same areas and a 
perineural cyst. Additional private medical records from 
2007 as well as March and September 2009 note pain and 
discomfort in the lumbar area but mention no opinions.

Subsequently, the Veteran received a VA examination in 2009, 
a primary care consult in 2011, and a VA medical opinion in 
2013.

The Veteran was afforded a spine exam in September 2009. The 
Veteran related to the examiner (contrary to his NOD) that 
he had started mentioning the lower back pain within the 
past ten years. The examiner reviewed the Veteran's files 
and took into account the lay statements regarding a bad 
jump as the Veteran's theory for the cause of back pain. The 
examiner's notes indicate that a review of private medical 
records including MRI results was also conducted.  A 
thorough exam followed evaluating the Veteran's reflexes, 
range of motion, pain and impact of the lower back pain on 
daily activities. The examiner did not offer an adequate 
medical opinion as to etiology, simply noting she could not 
resolve the issue the Veteran's degenerative disc disease 
without resorting to mere speculation. The examiner premised 
this rationale on the lack of any service treatment records 
related to the back, and that there were no medical 
documents show any accounts for back pain until 17 years 
post-service. 

The Veteran was seen in June 2011 for a primary care consult 
following complaints for lower back pain. The examiner 
recounted the history provided by the Veteran concerning 
"jump school." The examiner conducted a complete 
examination.  The relevant findings in the assessment were: 
"Low back pain - chronic, more likely than not related to 
jump training, active duty" and "Degenerative disc disease - 
cervical and lumbar."  While this statement indicates that 
the Veteran's low back disability is related to service, it 
does not adequately explain the reasoning behind why the 
symptomatology and pathology now present is due to injuries 
alleged to have occurred in service decades ago, 
particularly in light of the lack of evidence in the STRs of 
low back symptoms.  Moreover, there is no indication that 
the examiner had access to all of the relevant evidence, as 
the claims file was not noted to have been before the 
examiner at the time of examination.

A May 2013 VA opinion was sought by VA to resolve the 
contradiction between the 2009 exam on the one hand, which 
was unable to offer an opinion, and the June 2011 record 
which found was negative for a nexus to service but supplied 
an inadequate rationale. The examiner provided a detailed 
survey of the evidence in the record which was not to 
include a review of the claims file and opined that the 
claimed condition was less likely as not incurred in or 
caused by the claimed in-service injury, event, or illness. 
The rationale for this opinion was as follows:  

The STRs were completely absent of any mention of 
a back injury from jumps by the patient.  There 
were frequent entries (doctor visits) referring to 
bilateral leg pain.  Also separation exam in 1989 
was negative for complaints of back pain.  After 
service patient had a general medical exam in 1990 
which again did not show the patient ever claimed 
a back condition secondary to jumps.  After 
service there is a 17 yrs absence of complaints 
regarding the patient's back.  Not until 2007 do 
the patient's records show complaints of back 
pain.  Also around this time the patient had an 
MRI of the LS spine showing DDD and a perineural 
cyst.  So to conclude it is less likely as not 
(less than 50/50 probability) that the patient's 
current back condition is related to/ the same as/ 
caused by any jumps during military service (or 
any other event in service. 

At the outset of the Board's analysis, it is noted that the 
medical evidence above clearly shows that degenerative disc 
disease of the lumbar spine did not develop within a year of 
the Veteran's separation from active duty in 1990.  As such, 
presumptive service connection is not warranted because 
there is no evidence in the record that any. See 38 C.F.R. 
§§ 3.307, 3.309. In regard to continuity of symptomatology, 
for the reasons set forth below, the competent and credible 
lay and medical evidence show that any symptoms of the 
degenerative disc disease occurred well after service, so 
this alternative avenue for direct service connection is not 
a basis for a favorable decision in this case.

The Board finds the May 2013 VA opinion finding no 
relationship between the Veteran's current lumbar spine 
disorder and the alleged trauma in service to be highly 
probative. This is because the opinion is predicated upon a 
thorough review of the claims folder and contains a 
thoroughly discussed rationale with discussions and 
references to the Veteran's medical history.  The examiner 
accurately described the numerous in-service treatment 
records as well as post-service evidence and explained the 
reasons for conclusions, i.e., the lack of evidence of back 
related injuries, the negative evidence of back related 
complaints, the substantial time gap between discharge and 
the Veteran's private treatment for his back, and finally 
the Veteran's current levels of pain. 

In contrast, the June 2011 opinion, which is favorable to 
the Veteran's claim because it indicates a link between the 
Veteran's lumbar spine disability and the asserted injury in 
service, contains no such analysis.  Indeed, it did not 
include a review of the claims file, including the STRs.  
Without the STRs, the Board finds the that June 2011 opinion 
is based on incomplete information and appears to rely on 
solely on the Veteran's assertions, and thus of limited 
probative value.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (The Board notes that evidence that is simply 
information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute competent medical evidence).  

For the reasons described above, this entitles the May 2013 
VA opinion to significantly more probative weight. (Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304(2008) (the bulk of 
the probative value of a medical opinion is derived from its 
reasoning).  In finding that the preponderance of the 
evidence is against the Veteran's claim, the Board is 
cognizant that while absence of evidence is not necessarily 
evidence, such lack of evidence contributes to the total 
evidentiary picture regarding an appeal. See Clark v. 
Shinseki, No. 11-615, 2012 WL 2218733 (Vet. App. June 18, 
2012). Generally, without adequate medical evidence of a 
nexus between a claimed disease or injury incurred in 
service and the present disease or injury, service 
connection cannot be granted. Hickson, 12 Vet. App. at 253.

In reviewing the Veteran's claims, the Board has reviewed 
his written statements. Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness. See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995). The Veteran is certainly competent to 
describe the extent of his current symptomatology and the 
continuity of symptomatology from service onwards. Although 
the record does not show treatment for back pain in service, 
it is reasonable to assume that his back may have sustained 
trauma associated with parachute jumping.  However, this 
assertion was considered by the May 2013 examiner, who 
clearly explained that the Veteran's current lumbar spine 
disability is not related to service because of the lack of 
contemporaneous in-service medical evidence in conjunction 
with no evidence of problems with the spine until many years 
later.  The Board finds this reasoning sound.  Thus, the 
Board finds the Veteran's contention that his low back 
conditions might be related to physical trauma from 
parachute jumps unpersuasive in view of the May 2013 medical 
opinion and the overall evidentiary picture.  The Veteran 
has stated that his low back was noted in service, including 
his exit examination. Contrary to this assertion, however, 
the exit examination says nothing in the way of 
abnormalities regarding the spine.  Indeed, the STR's 
resonate a common trend; lack of any mention of low back 
complaints or symptoms.  So if the Veteran did hurt his back 
in service, it was clearly not significant enough for him to 
seek medical care for it, and that any such injury was acute 
and transitory and resolved prior to discharge.

There is no evidence that the Veteran possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on the factual question of 
whether his back pain can be attributed to his time on 
active duty. Questions of causation are within the province 
of medical professionals. See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994). As a lay person without the appropriate 
medical training or expertise, the Veteran simply is not 
competent to render a probative (i.e., persuasive) opinion 
on the medical matter at issue in this case. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998). See also Routen v. 
Brown, 10 Vet. App. 183, 186   (1997) ("a lay person is 
generally not capable of opining on matters requiring 
medical knowledge"). The Veteran's statements about the 
occurrence of back pain in service and since are at best 
inconsistent in view of the record and thus do not import a 
great deal of probative weight. Indeed, as is explained 
above, the Veteran finds that the preponderance of the 
competent, credible, and probative medical evidence of 
records weighs against the claim. 

As the preponderance of the evidence is against the 
Veteran's claim, reasonable doubt does not arise and 
entitlement to service connection for a lumbar spine 
disability is denied.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


